In an action to recover payment on promissory notes, the defendant appeals from an order of the Supreme Court, Nassau County (McCarty, J.), entered December 30, 1999, which denied his motion to vacate a judgment of the same court (Gibson, R.), entered May 28, 1999, in favor of the plaintiff and against him in the principal sum of $28,200, upon his default in appearing at trial.
Ordered that the order is affirmed, with costs.
To vacate a judgment entered upon a default, the movant must establish a reasonable excuse for the default and a meritorious defense to the action (see, CPLR 5015 [a]; Barbagallo v Nationalise Exterminating & Deodorizing, 260 AD2d 518; Schiller v Sun Rock Bldg. Corp., 260 AD2d 566). The Supreme Court properly denied the defendant’s motion, as he failed to establish either a reasonable excuse for his default or a meritorious defense. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.